DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
REASONS FOR ALLOWANCE
Claim1-2, 4-13, 15-18 and 20-21 are allowed.
The closest reference is Pandev et al (US 2018/0252514) which discloses a metrology target (140) comprising a cell and at least two overlapping structures (141, 142) within a cell. Pandev et al teaches measuring an overlay error of a single target cell with multiple wavelengths to determine actual overlay that is robust to process variations and metrology system variations to avoid optimizing a target to respond a particular wavelength. Thus, Pandev et al fails to teach limitations “at least two overlapping structures within the cell configured to be measurable in a mutually exclusive manner at least at two different corresponding optical conditions, wherein the at least two overlapping structures are mutually orthogonal”.
4. The following is an examiner's statement of reasons for allowance:

There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1,10 and 20.
As to claims 1, 10 and 20; the prior art of record, taken alone or in combination, fails to disclose or render limitations “at least two overlapping structures within the cell configured to be measurable in a mutually exclusive manner at least at two different corresponding optical conditions, wherein the at least two overlapping structures are mutually orthogonal”, in combination with the rest of the limitations of claims 1, 10 and 20.
	Claims 2, 4-9, 11-13, 15-18 and 21 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  June 4, 2022